DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on July 22, 2022, has been entered.


Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claim 1 has been amended as requested.  Claims 2-5 have been cancelled.  Thus, claim 1 is pending.  
Said amendment is sufficient to overcome the prior art rejection of claim 1 over the Yamamoto reference (US 4,361,925) as set forth in section 8 of the last Office action (Final Rejection mailed February 22, 2022).  Specifically, applicant has amended the claim to limit the attachment means to a magnetic attachment means.  Yamamoto fails to teach such magnetic attachment means.  However, a new prior art rejection has been set forth below.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0180499 issued to Kobayashi et al. in view of US 2014/0075887 issued to Akpan and US 2006/012859 issued to Whitehead.
Kobayashi discloses a magnetic multi-component floor mat 10 comprising separable mat component 4 and base component 6 (title, abstract, section [0042], and Figures 1A, 1B, and 2). 
The mat component 4 (i.e., applicant’s textile component) comprises a backing substrate 14 (i.e., applicant’s primary backing) into which pile yarns 12 have been implanted by known means, such as tufting, to form a tufted pile fabric 5 (abstract, sections [0029], [0045], and [0047], and Figure 2).  The pile yarns (i.e., applicant’s face fibers) may be nylon, polyester, acrylic, cotton, wool, polypropylene, or any combination thereof (section [0047]).  The back surface of the backing substrate has a magnetic composition 16 (i.e., applicant’s second layer), such as an elastomer coating containing magnetic powder or a magnetic sheet, applied thereto (abstract, sections [0029], [0032], and [0045], and Figure 2).  The magnetic elastomer coating 16 on the backing substrate 14 may comprise a material such as rubber, thermoplastic elastomers, or thermoset polymers into which magnetic particles have been incorporated (sections [0045] and [0046]).  The mat component may be dyed or printed to meet user specifications (abstract and sections [0021], [0048], and [0056]). 
The base component 6, 26 has a flat surface for supporting the mat component (abstract, sections [0020], [0029], [0030], [0033], and [0034], and Figures 1A, 1B, and 2).  Base component 6 may comprise a magnetic sheet or film 30 applied to a floor piece 8 (abstract, sections [0029], [0032], and [0045] and Figure 2).  In an alternate embodiment, the base component 6 may comprise a floor piece 28 into which magnetic particles (e.g., iron particles) have been incorporated by mixing said magnetic particles into floor piece 8 prior to being formed into its final shape (abstract, section [0050] and Figures 3A).  The floor pieces 8 and 28 of base component 6 may comprise a material such as rubber, urethane, polypropylene, polyvinyl chloride, and other thermoplastic elastomers or a thermoset polymers (sections [0045] and [0050]).  
The separable floor mat 10 is suitable for rental service mats, wherein the mat component is removed, recovered, transported from a customer location to a laundry, stored and/or returned back to customer (sections [0004] and [0006]).  Said separable floor mat 10 employs the magnetic force to adhere mat component 4 to base component 6 for releasable attachment such that mat component 4 can be removed for cleaning and then replaced onto the base component 6 (abstract and sections [0019] and [0031]).  The magnetic attraction maintains good adhesive force even after repeated washings of the mat component 4 (sections [0019] and [0031]).  
Thus, Kobayashi teaches the invention of claim 1 with the exceptions (a) the mat component is rolled up during removal thereof for transport to and from the laundry and/or storage and subsequently unrolled for replacement on the base component, (b) the mat component is aligned with the base component upon replacement of the mat component onto the base component.  However, applicant’s steps or rolling, aligning, and unrolling would have been obvious to one of ordinary skill in the art.  
Specifically, regarding exception (a), it is common knowledge that carpets, rugs, and mats are rolled up to reduce the surface size, thereby facilitating transport, shipping, and/or storage thereof.  For example, Akpan teaches floor mats for commercial rental are conventionally rolled up after laundering for ease of delivery upon return to the customer (section [0002]).  Whitehead teaches mats employed for children’s play are known to be folded or rolled up for storage and subsequently unfolded or unrolled for use (section [0004]).  Whitehead’s magnetic play mat is flexible such that it can be reduced in size by folding or rolling for storage and then, when required for use, is unfolded or unrolled and laid flat on a support surface (e.g., floor or lawn) (abstract and section [0013]). 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to roll up a mat component of the Kobayashi floor mat for transport to and from laundering by a rental service and/or storage thereof and to subsequently unroll the laundered or unstored mat component in a desired location on a flooring substrate as is commonly known in the art and evidenced by the teachings of Akpan and Whitehead.  Such a modification of the Kobayashi invention would have yielded predictable results to the skilled artisan (e.g., reduction in size of mat component for ease in transporting and storing).  
Regarding exception (b), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to align the rolled up mat component with the base component prior to unrolling for ease of installation.  Note Kobayashi’s floor mat is only functional when the mat component is installed properly upon the base component.  Kobayashi specifically states the base component comprises a flat surface “for supporting the mat component” (abstract).  Hence, said proper installment would necessitate the mat component being aligned with the base component to fully support said mat component.  Such alignment of the two components would be within the level or ordinary skill in the art and would yield predictable results to the skilled artisan. Therefore, exception (b) and claim 1 are held to obvious over the cited prior art.  


Response to Arguments
Applicant’s arguments with respect to the prior art rejection of claim 1 over Yamamoto (RCE, page 3, 1st paragraph – page 8, 5th paragraph) have been considered but are moot in view of the new ground of rejection set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        September 8, 2022